Citation Nr: 1744994	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  09-05 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a skin disability of the feet, other than the already service-connected feet scars.

5.  Entitlement to service connection for a disability manifested by recurrent signs or symptoms of fatigue, to include chronic fatigue syndrome.

6.  Entitlement to service connection for a disability manifested by recurrent signs or symptoms of joint/muscle pain, to include fibromyalgia.

7.  Entitlement to service connection for Gulf War syndrome.

8.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1984 to May 1990 and from March 2003 to April 2004.  The record reflects he had service in the Southwest Asia Theater of operations from April 2003 to July 2003.  Further, the record reflects he had additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from determinations by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that service connection was established for blister scar residuals of both feet by an October 2016 rating decision.  However, the Veteran has indicated that he is still seeking service connection for a recurrent foot fungus of both feet which causes the blisters themselves.  Therefore, the Board has construed the skin claim to reflect this development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before personnel at the RO in May 2012, and before the undersigned Veterans Law Judge (VLJ) in May 2017.  

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the low back, skin, chronic fatigue syndrome, fibromyalgia, and TDIU claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal was requested regarding the appellate issue of entitlement to service connection for a heart disability.

2.  The evidence of record reflects it is at least as likely as not the Veteran currently has a trauma-related psychiatric disorder as a result of his active service.

3.  Gulf War syndrome is not a disease entity recognized by VA.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran regarding the appellate issue of entitlement to service connection for a heart disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for a grant of service connection for trauma-related psychiatric disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  The criteria for a grant of service connection for Gulf War syndrome are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016); 60 Fed. Reg. 6,661 (February 3, 1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  

To have basic eligibility for veterans benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  See 38 U.S.C. §§ 101 (21), (22); see also 32 U.S.C. §§ 316 (providing for detailing of regular members of the U.S. Army and Air Force to duty with the Army or Air National Guard of each State); 502(a)(2) (stating that "each company, battery, squadron, and detachment of the National Guard ... shall ... participate in training at encampments, maneuvers, outdoor target practice, or other exercises, at least 15 days each year"); 503 (providing for participation in field exercises); 504 (dealing with National Guard Schools and small arms competitions); 505 (dealing with U.S. Army and Air Force schools and field exercises); see also Allen v. Nicholson, 21 Vet. App. 54, 56-58 (2007).  The Board notes that only service department records can establish if and when a person was serving on active duty or ACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).

Service connection may also be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The record reflects the Veteran did have active service in the Southwest Asia theater of operations during the Persian Gulf War.  As such, the aforementioned provisions are applicable to the instant case.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under subsection (D) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar. A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317 (b).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


Analysis - Heart Disability

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In this case, the Veteran has withdrawn his appeal regarding the issue of entitlement to service connection for a heart disability, to include at his May 2017 hearing.  Transcript p. 24.  Consequently, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.

Analysis - Psychiatric Disorder

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the Diagnostic and Statistical Manual of Mental Disorders (DSM) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(1).

In this case, the Veteran has essentially contended, to include at his May 2007 hearing, that he developed an acquired psychiatric disorder as a result of stressors that occurred during his active service in Southwest Asia theater of operations and provided details thereof.  The Board finds his testimony on this matter is competent and credible, and consistent with the circumstances of his service in the Southwest Asia theater of operations.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  

The Board acknowledges that it does not appear the Veteran's service treatment records contain any entries showing a diagnosis of or treatment for an acquired psychiatric disorder.  Further, a September 2016 VA psychiatric examination found that he did not satisfy the DSM criteria for a diagnosis of PTSD.  Nevertheless, the VA examiner did diagnose "other specified trauma-related disorder" and opined it was etiologically linked to the Veteran's account of an in-service stressor.

The Board observes the claim was denied below, in essence, on the basis that the purported stressor noted by the September 2016 VA examiner was not documented in the Veteran's service records.  However, the Board has already found his account of such stressor to be competent and credible, and consistent with the circumstances of his active service.  Moreover, the Board reiterates the law mandates resolving all reasonable doubt in favor of the Veteran, to include service origin.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."

For these reasons, the Board finds the competent medical and other evidence of record reflects it is at least as likely as not the Veteran currently has a trauma-related psychiatric disorder as a result of his active service.  Therefore, service connection is warranted for this disability.

The Board acknowledges that the Veteran has sought service connection for other psychiatric disorders, and the law does not preclude establishing service connection for a separately diagnosed acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the Board finds that the trauma-related psychiatric disorder for which service connection is being established encompasses all of his current symptomatology, especially as the September 2016 VA examination found he had no other diagnosis.  Thus, this decision constitutes a full grant of the benefits sought on appeal with respect to this claim.

Analysis - Gulf War Syndrome

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War. See 38 U.S.C.A. § 1117 (f); 38 C.F.R. § 3.317 (d).  In this case, the Board has already acknowledged the Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.  Thus, the Veteran is considered to be a Persian Gulf War veteran for purposes of this decision. 

Despite the foregoing, the Veteran's claim of service connection for Gulf War syndrome must be denied.  In short, "Persian gulf syndrome," otherwise referred to as Gulf War syndrome, is not a disease entity recognized by VA or within the medical community.  60 Fed. Reg. 6,661 (February 3, 1995).  Although the Veteran has reported symptoms of fatigue, joint and muscle pain as part of this claim, to include at his May 2017 hearing, this appears to be related to his claims of service connection for chronic fatigue syndrome and fibromyalgia; and will be considered as part of the adjudication of these claims.  Consequently, the Board concludes his claim of service connection for a general Gulf War syndrome must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal regarding the issue of entitlement to service connection for a heart disability is dismissed.

Service connection for trauma-related psychiatric disorder is granted.

Service connection for Persian Gulf syndrome is denied.


REMAND

Initially, the Board notes that the Veteran indicated that there were VA medical records at his May 2017 hearing that were not on file.  For example, he indicated VA had referred him to a dermatologist for his skin problems of the feet in April of that year.  See Transcript p. 9.  He also indicated that the records include findings pertinent to his chronic fatigue syndrome and fibromyalgia claims.  Id. at p. 10.  Relevant statutory and regulatory provisions emphasize the importance of obtaining VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).  

The Veteran also indicated that he had received treatment from a private doctor regarding these claims, Dr. R. H.  See Transcript p. 10.  Although Dr. H has submitted statements in support of various claims, it is not clear whether VA has all of Dr. H's treatment records for the Veteran.

In view of the foregoing, the Board finds that a remand is required to obtain any outstanding VA treatment records and any outstanding medical records from Dr. H.

The Board also observes that Dr. H provided a competent medical opinion dated in March 2017 which related the Veteran's current low back disability, which has been diagnosed as degenerative joint disease, to a June 2006 injury that occurred while he was on duty with the National Guard.  The Board acknowledges that service records do reflect complaints of low back pain in June 2006 during such service.  However, while the Veteran testified this constituted Federal service (see Transcript p. 28), and medical records refer to it as a period of ACDUTRA, it is not clear from the record whether this qualifies as the type of National Guard service for which service connection may be established.  Thus, the Board finds that a remand is required to obtain such clarification.

There is also evidence the Veteran had low back problems prior to the June 2006 period of National Guard duty.  For example, the service treatment records for his 1984 to 1990 period of active duty show include treatment for low back problems, to include cervical and lumbosacral strain in April 1985.  Service treatment records dated in October 1985 indicate he sustained multiple injuries in a motor vehicle accident, including the low back.  Other service treatment records dated in October 1987 indicated the Veteran injured his left hip and back in a football game.  Further, there is evidence he sustained injury to the neck and back as a result of a logging accident in 1994.  There are also medical records indicating he had complaints of low back pain in January 1999, February 2006, and March 2006.  Moreover, there are notations that a May 2006 provocative discogram showed a rupture at L4-5, prior to his June 2006 period of National Guard service.

In view of the foregoing, the Board finds that a competent medical examination and opinion is required to clarify the nature and etiology of the Veteran's current low back disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board further notes that service connection for chronic fatigue syndrome and fibromyalgia was denied below on the basis that there was no competent medical diagnosis of such.  In pertinent part, VA examinations in September 2016 found the Veteran did not have either condition.  Granted, the Veteran indicated the outstanding medical records from VA and Dr. H may contain such findings.  Similarly, his skin disorder claim was denied below based upon the lack of a current diagnosis.  However, even if there are no such findings, the Veteran has provided competent lay evidence of recurrent fatigue, joint/muscle pain, and skin problems as part of this appeal; and it does not appear it was explicitly addressed whether service connection was warranted for undiagnosed illness(es) manifested by such signs or symptoms pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, to include the aforementioned VA examinations.  As such, it does not appear these examinations are adequate for resolution of these claims.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, a new examination is required to determine whether the Veteran has undiagnosed illnesses manifested by recurrent signs or symptoms of fatigue, joint/muscle pain, and/or skin problems pursuant to the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Finally, the Board notes that resolution of the Veteran's other claims may affect his entitlement to a TDIU.  The fact service connection has been established for a trauma-related psychiatric disorder may also affect this claim, but the Board is precluded from assigning in the initial rating for such disability.  As such, these matters are inextricably intertwined, and the Board must defer adjudication of the TDIU claim until the development has been completed on these other claims.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his claimed low back disability, skin disability of the feet, chronic fatigue syndrome, and fibromyalgia since October 2016.  In pertinent part, he should be specifically requested to provide a release for any such records from Dr. R. H.  See May 2017 Hearing Transcript p. 10.  Even if the Veteran does not respond, follow-up on his report at the May 2017 hearing of recent medical treatment through VA.  Id. at p. 9.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service low back, skin, fatigue (chronic fatigue syndrome), and muscle/ joint pain (fibromyalgia) symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Take steps to verify, through official channels, whether the Veteran's period of National Guard service in June 2006 was Federal service ordered by the President of the United States, or considered "full-time duty" under the applicable statutory and regulatory provisions.

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the nature and etiology of his claimed low back disability.  The claims folder should be made available to the examiner for review before the examination.

For any chronic low back disability found to be present, the examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of the Veteran's military service, to include the documented in-service findings in 1985 and 1987, as well as the June 2006 period of National Guard service.  

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  The opinion should also reflect consideration of the fact there was evidence of low back problems prior to the June 2006 period of National Guard service, as well as the March 2017 opinion from Dr. H.

5.  The Veteran should also be accorded an examination(s) to determine to evaluate the nature and etiology of his claimed disabilities manifested by fatigue, joint/muscle pain, and skin problems.  The claims folder should be made available to the examiner(s) for review before the examination(s).

Based on the results of the examination, the respective examiner(s) is asked to address each of the following questions:

(a)  Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis, to include whether he has chronic fatigue syndrome or fibromyalgia.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies)?  

(f)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies) ?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  After completing any additional development deemed necessary, to include assignment of the initial rating for the trauma-related psychiatric disorder, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review including the TDIU claim.  

If it is determined the Veteran does not have a current competent medical diagnosis for the claimed skin disability, chronic fatigue syndrome, and/or fibromyalgia a determination should be made whether service connection is warranted for undiagnosed illness(es) manifested by the pertinent symptomatology pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

If the benefits requested on appeal are not granted to the veteran's satisfaction, the veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since these claims were last adjudicated below, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


